Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 1 of 31

ED
: 7 G i
a ” OF "MARY LAND cre

IN THE UNITED STATES DISTRICT COURT.
FOR THE DISTRICT OF MARYLAND "

AL ORCC ADCL]

 

HIAS, INC., e¢ al., :
Plaintiffs, :

V. + Civil No. PJM 19-3346
*
DONALD TRUMP, in his official *
capacity as President of the United *
States, et al., *
*
Defendants. *

MEMORANDUM OPINION
I. Introduction

HIAS, Inc., Church World Service, Inc., and Lutheran Immigration and
Refugee Service, Inc. have sued President Donald Trump and three of his cabinet
secretaries, seeking preliminary and permanent injunctive relief. They challenge
Executive Order 13888, 84 Fed. Reg. 52,355 (Sept. 26, 2019) (Order), that they
allege would give individual U.S. States and Local Governments the power to veto,
by refusing to consent to, the resettlement in their respective jurisdictions of certain
refugees from around the world. Plaintiffs are three of nine designated “Resettlement
Agencies” that enter into annual agreements with the Federal Government to provide
services to these refugees under the current refugee resettlement program of this

country, as described more fully infra. Defendants, in their official capacities, are
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 2 of 31

the President, Secretary of State Michael Pompeo, Secretary of Health and Human
Services Alex Azar II, and Acting Secretary of Homeland Security Chad Wolf, all
of whom have developed and/or are responsible for implementing the Order.

The case is at the Preliminary Injunction phase. !

Defendants, represented by the U.S. Department of Justice, have filed an
Opposition to the Motion for Preliminary Injunction to which Plaintiffs have replied.
Numerous entities, with leave of Court, have filed briefs as amici curiae.? Oral
argument by counsel for the parties has been held.

For the reasons that follow, the Court GRANTS the Motion for Preliminary
Injunction, ECF No. 18, and reinstates the status quo immediately preceding the
issuance of the proclamation of the Order on September 26, 2019, pending further

order of the Court.

 

* Plaintiffs do not seek to enjoin the President. See ECF No. 60, p. 9. Rather, they seek to enjoin his cabinet officers
for their roles in developing and implementing the Order. /d.; see Franklin v. Massachusetts, 505 U.S. 788, 828
(1992) (Scalia, J., concurring) (“Review of the legality of Presidential action can ordinarily be obtained in a suit
seeking to enjoin the officers who attempt to enforce the President’s directive”).

* The Court has received amici briefs from Former State Department Officials, including individuals who have
served as Assistant Secretary of State for Population, Refugees, and Migration Affairs (Anne Claire Richard) and
Director of the Bureau for Refugee Program (James Nelson Purcell, Jr.)(ECF No. 35-1); from several States including
California, Illinois , Maryland, Connecticut, Massachusetts, Minnesota, New Jersey, New York, Oregon,
Pennsylvania, Virginia and Washington (ECF No. 36); from Cities, including, among others, New York, Los Angeles,
Chicago, Philadelphia, Minneapolis, and San Francisco; the Mayors of Detroit, Phoenix, Salt Lake City, Seattle, and
San Jose and the U.S. Conference of Mayors (ECF No. 43-1); and from various faith-based organizations with

hundreds of affiliates throughout the country (ECF No. 45-1). All amici are in agreement with Plaintiffs that Order
13888 is unlawful.
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 3 of 31

Il. Who is a Refugee?

It is of critical importance to understand who a “refugee” is in the context of
this case. For present purposes, a “refugee” has been defined under U.S. law, in
pertinent part, as: “any person who is outside any country of such person’s
nationality or, in the case of a person having no nationality, is outside any country
in which such person last habitually resided, and who is unable or unwilling to return
to, and is unable or unwilling to avail himself or herself of the protection of, that
country because of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or political
opinion”. 8 U.S.C. § 1101(a)(42).3 See also 8 U.S.C. § 1522. This definition traces
back to the definition of “refugee” found in the Statute of the Office of the United
Nations High Commission for Refugees (UNHCR) [1950] and the definition in the

1951 Convention Relating to the Status of Refugees.’

 

3 In contrast to a “refugee” as defined herein, an “asylum-seeker” also seeks protection from persecution in his or
her home country, but their claim for refugee status has not been legally determined. Asylum-seekers must apply
for protection in the country of their destination — meaning that they must be within the country of their
destination in order to apply. An “immigrant” may also be distinguished; he or she is a person who merely desires
to leave one country and settle in another. The person’s immigration into a given country, including the U.S.,
typically involves extensive vetting. Many immigrants are eventually able to obtain lawful immigration status and
some in time may become citizens. A “migrant” is simply someone who moves from one place to another (within
his or her country or across borders) — seasonal workers are a good example — but they do not assert fear of
persecution or violence, and, with certain restrictions, may come and go or go between given countries.
International Rescue Committee (IRC), Migrants, asylum seekers, refugees and immigrants: What’s the difference?
https://www.rescue.org/article/migrants-asylum-seekers-refugees-and-immigrants-whats-difference (last visited
Jan. 13, 2020); see also INS v. Cardoza-Fonseca, 480 U.S. 421, 423 (1987).

* Karen Musalo, Jennifer Moore, Richard A. Boswell & Annie Daber, Refugee Law and Policy 37-39 (5'* ed. 2018)
(citing Statute of the Office of U.N. High Comm’r for Refugees, G.A. Res. 428 (V), annex, (Dec. 14, 1950) and 1951
Convention Relating to the Status of Refugees art. 1, Jul. 28, 1951, 189 U.N.T.S. 137).

,
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 4 of 31

“The 1967 Refugee Protocol incorporated the 1951 Convention’s well-
founded fear definition in its first article... [such that] [t]he United States owes
certain obligations to refugees under international law by virtue of its ratification of
the 1967 Protocol, and the [UNHCR], speaking for the international community, is
the chief guarantor of these obligations”.° In 1980, in order to bring U.S. law into
conformity with the Protocol, Congress enacted the Refugee Act of 1980.° In its
declaration of policies and objectives prefacing the Act, Congress:

(a) ... declares that it is the historic policy of the United States to
respond to the urgent needs of persons subject to persecution in their
homelands, including, where appropriate, humanitarian assistance for
their care and maintenance in asylum areas, efforts to promote
opportunities for resettlement or voluntary repatriation, aid for
necessary transportation and processing, admission to this country of
refugees of special humanitarian concern to the United States, and
transitional assistance to refugees in the United States. The Congress
further declares that it is the policy of the United States to encourage
all nations to provide assistance and resettlement opportunities to
refugees to the fullest extent possible. (b) The objectives of this Act are
to provide a permanent and systematic procedure for the admission to
this country of refugees of special humanitarian concern to the United
States, and to provide comprehensive and uniform provisions for the
effective resettlement and absorption of those refugees who are
admitted.

Refugee Act of 1980, Pub. L. No. 96-212 § 101, 94 Stat. 102.

 

° Id. at 73-74; see also INS v. Stevic, 467 U.S. 407, 416 (1984).
5 Id. at 83.
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 5 of 31

“Refugees”, then, in terms of the present case, comprise a special category of
persons.’

These refugees do not apply for resettlement directly to the Country they hope
to go to.’

In most cases, the UNHCR begins by identifying vulnerable individuals (often
in conjunction with a U.S. embassy). A number of countries, including the United
States, as signatories to the 1967 Protocol, have agreed to cooperate in determining
which refugees designated by the UNHCR will be admitted for resettlement. Canada
now accepts a greater number of refugees for resettlement under the Convention and
Protocol than does the U.S., which historically has accepted the most. See U.N. High
Commissioner on Refugees, Global Trends: Forced Displacement in 2018 (2019) at
32.

As of December 31, 2019, the Department of State reports that 30,000
refugees were resettled in the United States in Fiscal Year 2019. See Dep’t of State,
Bureau of Population, Refugees, and Migration, Refugee Processing Center, PRM

Admissions Graph Dec. 31, 2019 (available at https://www.wrapsnet.org

 

7 Except as otherwise indicated, when the Court refers to “refugees” hereafter, it is referring to this special
category of “refugees”.

8 UNHCR, Refugee Resettlement Facts, https://www.unhcr.org/un.us/resettlement-in-the-united-states.html (last
visited Jan. 13, 2020); see generally U.N. High Commissioner on Refugees, UNHCR Resettlement Handbook (2011).
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 6 of 31

/admissions-and-arrivals/) (last visited Jan. 13, 2020).? The main countries of origin
of refugees who settled in the U.S. in FY 2018 were the Democratic Republic of
Congo, Myanmar, and Ukraine. Dep’t of State, Dep’t of Homeland Security & Dep’t
of Health and Hum. Servs., Report to Congress: Proposed Refugee Admissions for
Fiscal Year 2020 (2019) at 25. The top U.S. States accepting refugee resettlement in
FY 2018 were Texas, Washington, Ohio, California, New York, and Arizona. Jd. at

27.
Ill. A Brief Summary of Resettlement History
Anastasia Brown and Todd Scribner in the Journal of Migration and Human

Security briefly summarize the history of the refugee settlement system in the United

States:

World War II caused the displacement of millions of people throughout
Europe. In response, the United States initiated a public-private
partnership that assisted in the resettlement of hundreds of thousands of
the region’s displaced persons. For nearly 40 years after the War, the
US commitment to refugee resettlement played out in an ad hoc fashion
as it responded to emerging crises in different ways. During this period
the government’s involvement with resettlement became gradually
intertwined with that of nongovernmental resettlement agencies, which
came to play an increasingly vital role in the resettlement process. The
budding relationship that began in the middle decades of the twentieth
century set the foundation for an expansive and dynamic public-private
partnership that continues to this day. The Refugee Act of 1980

 

° An estimated 150,000 to 200,000 persons outside the U.S. (where proposed refugees must reside until ready for
resettlement) are currently seeking to be designated as refugees in order to resettle in the U.S. See Transcript of
Oral Argument at 37 (Jan. 8, 2020) (Civ. No. PJIM-19-3346).

UNHCR estimates that 25.9 million individuals world-wide were in need of resettlement at the end of Fiscal Year
2018. See Dep’t of State, Dep’t of Homeland Security & Dep’t of Health and Hum. Servs., Report to Congress:
Proposed Refugee Admissions for Fiscal Year 2020 (2019) at 11; see also UNHCR, Figures at a Glance, https://
www.unhcr.org/en-us/figures-at-a-glance.html (last visited Jan. 13, 2020).
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 7 of 31

solidified the relationship between resettlement agencies and the

federal government, established political asylum in US law, and created

the refugee resettlement program and a series of assistance programs to

help refugees transition to life in the United States. This legislation

marked a decisive turning point in the field of refugee resettlement.
Anastasia Brown and Todd Scribner, Unfulfilled Promises, Future Possibilities: The
Refugee Resettlement System in the United States, 2 J. Migration and Hum. Security,
No. 2, 101, 101 (2014).

IV. The Resettlement Process in the U.S.

After the UNHCR identifies and recommends a potential refugee for
resettlement in the U.S., the U.S. undertakes its own vetting process (including, for
example, administering medical tests and checking global fingerprint databases).
The President, after consultation with Congress, determines the numerical ceiling
for refugees each year (known as the “Presidential Determination”). See 8 U.S.C.
§1157(a)(2). For Fiscal Year 2020, for example, President Trump has set the ceiling
at 18,000, see Presidential Determination on Refugee Admissions for Fiscal Year
2020, 84 Fed. Reg. 65,903 (Nov. 1, 2019), as compared to a ceiling of 110,000 set
by President Obama in 2016, see Presidential Determination on Refugee Admissions
for Fiscal Year 2017, 81 Fed. Reg. 70,315 (Sept. 28, 2016). Eligible refugees are
then interviewed by officers of the U.S. Citizenship and Immigration Services

(USCIS), which is part of the Department of Homeland Security (DHS), and if

deemed admissible, are resettled through what is known as the Refugee Admissions
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 8 of 31

Program (RAP), which is jointly administered by a division within the Department
of State (DOS) and the Department of Health and Human Services (HHS). See U.S.
Citizenship and Immigration Services, Refugee Screening Fact Sheet (2018)
(available at https://www.uscis.gov/sites/default/files/USCIS/Refugee%2C%20
Asylum%2C%20and%20Int%271%200ps/Refugee_ Screening and Vetting Fact
_Sheet.pdf). See also Exodus Refugee Immigration, Inc. v. Pence, 838 F.3d 902, 903
(7" Cir. 2016) (Posner, J.) (“all persons seeking to enter the United States as refugees
are required to undergo multiple layers of screening by the federal government,
following screening by the United Nations High Commissioner for Refugees, before
they can be admitted to the United States. The process can take up to two years”).

Once DHS conditionally approves an applicant for resettlement, the
prospective refugee receives “sponsorship assurance” from one of the nine
Resettlement Agencies that has entered into a cooperative agreement with the State
Department to assist in the resettlement of refugees.

The “sponsorship assurance” must be received before the prospective refugee
may travel to the U.S. See ECF No. 1 § 40. The Resettlement Agency then assumes
responsibility for placing the prospective refugee with one of its affiliates, and
commences to provide services to the candidate, which are intended to help him or

her obtain self-sufficiency. See id. § 41. In the past, it has taken between 18 to 24
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 9 of 31

months from the time of the individual’s application for admission to actual
resettlement, although more recently it has reportedly taken longer. See id. 4 45.

Through its Reception and Placement Program the State Department provides
funding up to a certain amount to the Resettlement Agencies for each refugee they
resettle (e.g. to pay for housing, furnishings, food, clothing and the like). See 8
U.S.C. § 1522(b)(1). This is intended to cover the first 90 days a refugee is in the
U.S. Thereafter, the Office of Refugee Resettlement (ORR), which is within HHS,
reimburses the States for paying for longer-term assistance, including social
services, as well as medical assistance, and even cash. See ECF No. | § § 58-59; 8
US.C. § 1521.

Heretofore, pursuant to 8 U.S.C. § 1522(a) (Appendix I hereto), the Federal
resettlement authorities and the Resettlement Agencies have been directed to meet
and consult with State and Local Governments in order to establish policies and
strategies for the placement and resettlement of the refugees, in the course of which,
acting in concert, they are directed to take into account several factors, including the

availability of employment opportunities, affordable housing, and public and private
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 10 of 31

resources in the destination (e.g. educational, healthcare, and mental health
resources).!°

If the refugee is deemed acceptable for resettlement, the State Department
assigns his or her case to one of nine Resettlement Agencies (Plaintiffs being three
of the nine), which help the refugee integrate into his or her new U.S. community.

Vv. The Challenged Executive Order

On September 26, 2019, President Trump issued Executive Order 13888
proposing to modify what from at least the mid-1980s to date has been the heart of
resettlement practice. Instead of merely giving States and Local Governments an
active voice over whether refugees will be resettled in their jurisdictions, the Order
provides that the Federal Government “should resettle refugees only in those
Jurisdictions in which both the State and local governments have consented to

receive refugees under the Department of State’s Reception and Placement

 

10 Resettlement Agencies such as Plaintiffs are given an express consultative role in the resettlement process that,
as to nonconsenting States and Local Governments, the Order would abolish. As will be shown, Plaintiffs’
prospective loss of their statutory right to be consulted in the resettlement process and their consequent financial
losses and prospective loss of good will are “concrete” and “particularized” and “actual and imminent, not
conjectural or political” and are of the type “traditionally thought to be capable of resolution through the judicial
process.” In other words, Plaintiffs have established injury-in-fact, traceable to Executive Order 13888, that could
be favorably addressed by enjoining the enforcement of the Order in whole or part. This means Plaintiffs have
satisfied each of the elements required for Article III standing. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016); Raines v. Byrd, 521 U.S. 811, 819 (1997). Plaintiffs also satisfy any requirement for prudential standing

since they are clearly within the zone of interest contemplated by 8 U.S.C. § 1522. See Bank Am. Corp v. City of
Miami, 137 S. Ct. 1296, 1302-03 (2017).

10
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 11 of 31

Program”. Order § 1. In other words, the Order gives individual States and Local
Governments veto power over resettlement.'!

Of immediate concern, as announced by Defendants on November 6, 2019,
Resettlement Agencies, including Plaintiffs, that seek to continue providing initial
resettlement services beyond June 1, 2020 must obtain prior written consent from
any State and Local Government jurisdiction in which they propose to resettle
refugees. See U.S. Dep’t of State, Bureau of Population, Refugees, and Migration,
2020 Notice of Funding Opportunity for Reception and Placement Program (Nov.
6, 2019) (Funding Notice). Of even more pressing concern, the State Department

has announced that — by January 21, 2020 (the date proposals are due) — the

 

Resettlement Agencies must submit proposals demonstrating to the Federal

 

11 Defendants argue that the Order does not give veto power to the State and Local Governments, suggesting that
instead the purpose of the Order “is to enhance the consultation between the Government and States and
localities”. ECF No. 54, p. 22. This borders on Orwellian Newspeak. Giving States and Local Governments authority
to block resettlement unless they consent in writing more than “enhances” their authority. It grants them veto
power. Period.

Defendants’ suggestion that the Secretary of State can theoretically require a non-consenting State or Local
Government to accept refugees is not only extremely unlikely to occur; neither the Executive Order nor the
Funding Notice disclose how the matter might be presented to the Secretary to decide. Defense counsel, at oral
argument, was unable to elaborate. But, insofar as Defendants rely upon a “savings clause” in the Order, viz. that
the Secretary can direct a non-consenting State or locality to accept refugees if the Secretary concludes that
“failing to resettle refugees within [a non-consenting] State or locality would be inconsistent with the policies and
strategies established under 8 U.S.C. 1522(a)(2)(B) and (C) or other applicable law”, Order § 2(b), the clause is
essentially meaningless. Section 8 U.S.C. § 1522(a)(2)(B) requires that “(t]he Director shall develop and implement,
in consultation with representatives of voluntary agencies and State and local governments, policies and strategies
for the placement and resettlement of refugees within the United States”. While subsection (C) refers to the
traditional factors for resettlement, “other applicable law” includes, among other things, all of the rest of § 1522.
But that is precisely the point of Plaintiffs’ claim. The Order, they say, is “inconsistent” with 8 U.S.C. § 1522(a)(2)(B)
and (C) because the “voluntary agencies”, i.e. Plaintiffs, would have their consultative role with non-consenting
States taken away by the Order. Cf. City and County of San Francisco v. Trump et al., 897 F.3d 1225, 1239 (9"* Cir.

2018) (“Savings clauses are read in their context, and they cannot be given effect when the Court... would override
clear and specific language”).
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 12 of 31

resettlement authorities that they have solicited and obtained the written consents
from the State and Local Governments where the refugees will be placed after June
1, 2020. Id. at 8, 37, 42.'"

The Resettlement Agencies understand that any federal funding they receive
for services rendered after June 1, 2020 (the award period) will be limited by the
number of State and Local Governments that, by January 21, 2020, have given (or
have been solicited to give) their written consent to receive refugees. However,
beginning June 1, 2020 refugees may only be resettled where State and Local
Governments have in fact given such consents.

VI. Judicial Review of Executive Orders

Executive Orders are of course subject to judicial review. See, e.g.,
Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952); Panama Ref. Co. v.
Ryan, 293 U.S. 388 (1935); see generally David M. Driesen, Judicial Review of
Executive Orders’ Rationality, 98 Bos. U. L. Rev. 1013 (2018). The question is,
What standard should the courts apply in reviewing the Orders? Although the
Supreme Court has held that the President is not subject to the Administrative
Procedure Act (APA), 5 U.S.C. § 551 et seq., and by implication that the “arbitrary

and capricious” and “abuse of discretion” standards of the APA do not apply to him,

 

2 Defendants state that Plaintiffs will actually be able to submit consents until June 1, 2020 when the grant period
begins.

12
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 13 of 31

see Franklin v. Massachusetts, 505 U.S. 788 (1992), subordinate officers (three of
whom are Defendants here) are subject to the Act, see id. at 828 (Scalia, J.,
concurring) (“Review of the legality of Presidential action can ordinarily be obtained
in a suit seeking to enjoin the officers who attempt to enforce the President’s
directive”). In evaluating the President’s Orders the Supreme Court has applied a
rationality standard — deferential to be sure. See, e.g., Trump v. Hawaii, 138 S. Ct.
2392, 2411, 2420 (2018) (“We may assume that § 1182(f) does not allow the
President to expressly override particular provisions of the [Immigration and
Naturalization Act]. But plaintiffs have not identified any conflict between the
statute and the Proclamation that would implicitly bar the President from addressing
deficiencies in the Nation’s vetting system”). Constitutional challenges are simply
evaluated as such. The actions either are or they are not unconstitutional.

Justice Jackson’s “three part scheme” for evaluating Presidential Powers, as
set forth in his concurring opinion in the Youngstown case, endorsed by Justice
Kennedy and three other Justices in a concurring opinion in Hamdan v. Rumsfeld,
548 U.S. 557, 638 (2006), provides useful context when assessing whether executive
action is authorized:

I, When the President acts pursuant to an express or implied

authorization of Congress, his authority is at its maximum, for it

includes all that he possesses in his own right plus all that Congress can

delegate.
* * *

13
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 14 of 31

2. When the President acts in absence of either a congressional
grant or denial of authority, he can only rely upon his own independent
powers, but there is a zone of twilight in which he and Congress may

have concurrent authority, or in which its distribution is uncertain.
* * *

3. When the President takes measures incompatible with the
expressed or implied will of Congress, his power is at its lowest ebb,
for then he can rely only upon his own constitutional powers minus any
constitutional powers of Congress over the matter. Courts can sustain
exclusive presidential control in such a case only by disabling the
Congress from acting upon the subject. Presidential claim to a power at
once so conclusive and preclusive must be scrutinized with caution, for
what is at stake is the equilibrium established by our constitutional
system.
Youngstown, supra, 343 U.S. at 635-638 (Jackson, J., concurring). Cf, Panama Ref,
Co., supra, 293 U.S. 388, 431 (“If it could be said that from the four corners of the
statute any possible inference could be drawn of particular circumstances or
conditions which were to govern the exercise of the authority conferred, the

President could not act validly without having regard to those circumstances and
conditions”), '°
VII. Core Arguments of the Parties
Plaintiffs submit that, in giving State and Local Governments veto power over
refugee resettlement, the Order contravenes statutory text and purpose, express

Congressional intent, executive practice, multiple judicial holdings and clear

 

* It has been argued that, even though the APA does not apply to the President, many cases ostensibly proceeding
on the basis of the rationality test of the President’s authority have in fact tacitly applied an arbitrary and
capricious standard. See Driesen. op. cit., 1018 et seq. The Court need not probe this argument, however, since
insofar as the Order is unlawful, as the Court believes Plaintiffs have preliminarily shown, it would fail both the
rationality and arbitrary and capricious tests.

14
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 15 of 31

Constitutional doctrine. They also say that, if implemented, the Order will cause
Plaintiffs and their refugee “clients” irreparable harm and that the balance of equities
and public interest militate strongly in favor of issuing a preliminary injunction.

The consequence of the Order, say Plaintiffs, will be the evisceration of a
long-standing, smooth-functioning humane program, with disastrous consequences
not only for Plaintiffs and eligible refugees but for the image of the United States as
the beacon of liberty.

Defendants submit that neither the Order nor the Funding Notice is reviewable
because the Refugee Act of 1980 does not provide a private cause of action. But,
they say, even if review were available, the Order and Funding Notice are lawful,
raise no constitutional concerns and are not otherwise arbitrary and capricious. They
also appear to suggest that, because the President has authority to determine how
many refugees may be resettled each year — a power not really in dispute, see 8
U.S.C. § 1157(a)(2) — as a subset he has the power to decree that States and Local
Governments should have the authority to determine, without respect to any
consultative process established by statute, whether, if at all, refugees may inhabit
their communities. Particularly, say Defendants, State and local authorities know
best what resources they have available to accommodate the refugees in their
jurisdictions, see Order § 1, and therefore they should have the final say on whether

or not they can come. Defendants see no harm to Plaintiffs in the absence of a
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 16 of 31

preliminary injunction and argue that the balance of equities and public interest tilt
in their favor.

Plaintiffs reply that not only is the proposed modification illegal; it is little
more than a politically motivated decision that will engender hate and divisiveness
throughout the country.'*

VII. Factors for Issuance of Preliminary Injunction

For Plaintiffs to obtain a preliminary injunction, they must make a clear
showing (1) that they are likely to succeed on the merits; (2) that they will suffer
irreparable harm that is neither remote nor speculative but actual and imminent if
the injunction is not granted; (3) that the balance of equities favor their position, i.e.
that the harm Plaintiffs will suffer if the injunction is not granted outweighs the
detriment Defendants will suffer if it is and; (4) that the relief they seek is in the
public interest. See Winter v. National Res. Def. Council, Inc., 555 U.S. 7, 20 (2008);
see also The Real Truth About Obama, Inc. v. FEC, 575 F.3d 342, 346 (4" Cir.

2009), vacated and remanded on other grounds, 559 U.S. 1089 (2010).

 

** The States and Cities and Mayors, in their amici briefs, have declared their willingness to receive refugees,
stressing the positive impacts the refugees have on economic conditions, as well as the social and cultural
contributions they make in their respective locales.

16
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 17 of 31

IX. Isa Preliminary Injunction Warranted in the Present Case?
A. Likelihood of Success on the Merits
The Court begins with the text of the statute. See Trump v. Hawaii, 138 S. Ct.
at 2408.
Section 8 U.S.C. § 1522, which sets forth the “conditions and considerations”
for authorizing for programs for the initial resettlement of and assistance to refugees,
provides that

“The Director and the Federal agency administering [the program of
initial resettlement] shall consult regularly (not less often than
quarterly) with State and local governments and private nonprofit
voluntary agencies concerning the sponsorship process and _ the
intended distribution of refugees among the States and localities before
their placement in those States and localities”. 8 U.S.C. § 1522(a)(2)(A)
(emphasis supplied).

and that

“The Director shall develop and implement, in consultation with
representatives of voluntary agencies and State and local governments,
policies and strategies for the placement and resettlement of refugees
within the United States.” /d. at (a)(2)(B) (emphasis supplied).

including such factors as that
“a refugee is not initially placed or resettled in an area highly impacted
(as determined... after consultation with such agencies and

governments)...” Id. at (a)(2)(C)(i) (emphasis supplied).

and that there be

“a mechanism whereby representatives of local affiliates of voluntary
agencies regularly (not less often than quarterly) meet with

17
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 18 of 31

representatives of State and local governments to plan and coordinate
in advance of their arrival...” Jd. at (a)(2)(C)(ii) (emphasis supplied).

which takes into account

(I) “the proportion of refugees and comparable entrants in the
population in the area,

(II) the availability of employment opportunities, affordable
housing, and public and private resources (including educational,
health care, and mental health services) for refugees in the area,

(III) the likelihood of refugees placed in the area becoming self-
sufficient and free from long-term dependence on public
assistance, and

(IV) the secondary migration of refugees to and from the area that is
likely to occur.” Jd. at (a)(2)(C)(iii).

and that

“With respect to the location of placement of refugees within a State,

the Federal agency administering [the program] shall, consistent with

such policies and strategies and to the maximum extent possible, take

into account recommendations of the State.” Id. at (a)(2)(D) (emphasis

supplied).

This is the language of a Congressional statute. It speaks in terms of
“consulting” and “consultation” between and among the Resettlement Agencies and
the State and Local Governments; establishes that the Resettlement Agencies and
State and Local Governments must regularly “meet” to “plan and coordinate”; even
acknowledges that “maximum consideration” be given to “recommendations” States
make to the Federal Government. The challenged Order definitely appears to

undermine this arrangement. As to States or Local Governments that refuse to give

written consents, there will be no consultation, no meetings with the Resettlement

18
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 19 of 31

Agencies, not just “recommendations”.'> Those State and Local Governments can
simply give or withhold their written consents to the resettlement of refugees within
their borders. If they do not consent — apparently for any reason or for no reason —
there will be no resettlement in that entire State or in that local community.
Resettlement Agencies will be totally sidelined. In other words, as the screens in e-
sports inevitably register: “Game Over”.

By its terms, the current statute, 8 U.S.C. § 1522(a), hardly seems to
“exude[...] deference to the President in every clause”. Compare Trump v. Hawaii,
138 S. Ct. at 2408. It delegates no authority and establishes no “facially broad grant
of power” to the President_at_ all — certainly nothing that would permit him to
disregard, much less put asunder, what is obviously carefully a crafted statutory
scheme. /d. at 2410.

Moreover, the Order appears to run counter to the Refugee Act’s stated
purpose, which is “... to provide comprehensive and uniform provisions for the
effective resettlement and absorption of those refugees who are admitted”. Refugee
Act of 1980, Pub. L. No. 96-212 § 101(b), 94 Stat. 102 (emphasis supplied); see also
Alabama v. United States, 198 F. Supp. 3d 1263, 1268 (N.D. Ala. 2016); Texas

Health and Human Servs, Comm’n v. United States, 193 F. Supp. 3d 733, 739 (N.D.

 

15 At oral argument, defense counsel was unable to articulate why or how consultations and meetings with the
Resettlement Agencies might continue if a State’s consent to resettlement is not forthcoming. See Transcript of
Oral Argument at 77, 79-80 (Jan. 8, 2020) (Civ. No. PJM-19-3346).

19
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 20 of 31

Tex. 2016). The state-by-state, locality-by-locality approach under the Order stands
in sharp contrast to the Act’s aim of uniformity. /d.

Lest there be any doubt, giving States and Local Governments the power to
consent to the resettlement of refugees — which is to say veto power to determine

whether refugees will be received in their midst — flies in the face of clear

 

Congressional intent, as expressed in the legislative history of the statute. Compare
Trump v. Hawaii, 138 S. Ct. at 2412.

Thus, in the run-up to the Refugee Assistance Extension Act of 1986
amending the Refugee Act of 1980, which came about very much at the vigorous
urging of some States and Local Governments to strengthen their right to be heard,
the House Committee on the Judiciary report sets forth at the outset that while:

[t]he Committee amendment... strengthens the consultation

requirement... to consult regularly with State and local governments...

on the sponsorship and placement process *** /t/he Committee

emphasizes that these requirements are not intended to give States and

localities any veto power over refugee placement decisions, but rather

to ensure their input into the process and to improve their resettlement

planning capacity.

HLR. Rep. No. 99-132, at 19 (1985) (emphasis supplied).'° In short, the Order clearly

appears to fall within the third level category of assessing Executive Power that

Justice Jackson described in the Youngstown case, namely — it seems to be a measure

 

*° See also 8 U.S.C. § 1522 (a)(4)(c) (“The Director may not delegate to a State or political subdivision the authority

to review or approve grants or contracts under this chapter or the terms under which such grants or contracts are
made”).

20
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 21 of 31

99 66

“incompatible with the expressed or implied will of Congress”, “a power at once so
conclusive and preclusive [that it] must be scrutinized with caution, for what is at
stake is the equilibrium established by our constitutional system.” 343 U.S. at 637-
8 (Jackson, J., concurring).

Executive practice vis-a-vis the statutorily mandated consultation
arrangement is also highly relevant. Compare Trump v. Hawaii, 138 S. Ct. at 2413.
Consultation between and among the State and Local Governments and the
Resettlement Agencies has, from all reports, worked quite smoothly since the 1986
amendments to the Refugee Act gave States and Local Governments a more active
voice in the process. In searching for a rational basis justifying the Order (or,
alternatively, a basis that is not arbitrary and capricious), one is left to wonder
exactly what the rationale is for doing away entirely with a process that has worked
so successfully for so long. And why now?

Not surprisingly, three federal court decisions of recent vintage have declared
in effect that, while the Federal resettlement authorities are obviously empowered to
make the final decision as to where refugees will be resettled, State and Local
Governments do not have the authority to block the Federal resettlement decisions.
See Exodus Refugee Immigration, Inc. v. Pence, et al., 838 F.3d 902 (7 Cir. 2016)
(Posner, J.) (affirming issuance of preliminary injunction against then-Governor

Pence of Indiana and others who directed state agencies not to pay federal grant

21
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 22 of 31

funds to private refugee settlement agencies for social services provided to Syrian
refugees that might be settled in Indiana); Alabama v. United States, 198 F. Supp.
3d. 1263, 1266 (N.D. Ala. 2016) (granting Federal Government’s motion to dismiss
where Governor of Alabama directed all Alabama agencies “to utilize all lawful
means to prevent resettlement of Syrian refugees in the State of Alabama”): Texas
Health and Human Services Commission v. United States, 193 F. Supp. 3d. 733
(N.D. Texas 2016) (granting Federal Government’s and Resettlement Agency’s
motion to dismiss action by Texas commission seeking declaratory judgment that
would effectively permit State to block resettlement of Syrian refugees).'”

More important, perhaps most important — beyond analysis of the statutory
text, statutory structure and purpose, beyond legislative history, beyond executive
practice and judicial decisions — a potentially insuperable Constitutional barrier
looms. See Trump v. Hawaii. 138 S. Ct. at 2415. Which is precisely this: The power

to admit or exclude non-citizens is “exclusively” federal in nature. See DeCanas v.

 

17 Relying principally on the Texas and Alabama cases, Defendants devote a considerable portion of their
Opposition Brief to arguing that Plaintiffs have no private right of action under the Refugee Act of 1980. See ECF
No. 18, p. 17. It is true that those two cases discussed the right to a private cause of action in the context of the
Refugee Act of 1980, but notably, as indicated in the text, supra, both cases effectively held that State
Governments had no right to block federal enforcement of the Act in their respective States. Neither case,
moreover, involved an attempt by the Executive, potentially unconstitutionally, to abolish altogether any role the
States might have in consulting with respect to the resettlement of refugees, determining only that the Federal
Government was not obliged to provide information demanded by the States relating to the proposed
resettlement of refugees. In any event, whether it was necessary or even appropriate to delve into the existence
vel non of the private right of action issue in those two cases, it is clear that that issue has not even been raised
much less discussed in the most recent challenges to Presidential authority in regard to immigration issues. See,
e.g., Trump v. Hawaii, 138 S. Ct. 2392 passim. That is because no specific cause of action is required. See, e.g., INS
v. Chadha, 462 U.S. 919, 953, n. 16 (1983) (executive action “is always subject to check by the terms of the
legislation that authorized it; and if that authority is exceeded it is open to judicial review”).

22
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 23 of 31

Bica, 424 U.S. 351, 354 (1976) (the “[p]ower to regulate immigration is
unquestionably exclusively a federal power”); Truax v. Raich, 239 U.S. 33, 42
(1915) (enjoining enforcement of Arizona anti-alien labor law: “The authority to
control immigration — to admit or exclude aliens — is vested solely in the Federal
Government... The assertion of an authority to deny to aliens the opportunity of
earning a livelihood when lawfully admitted to the state would be tantamount to the
assertion of the right to deny them entrance and abode, for in ordinary cases they
cannot live where they cannot work. And, if such a policy were permissible, the
practical result would be that those lawfully admitted to the country under the
authority of the acts of Congress, instead of enjoying in a substantial sense and in
their full scope the privileges conferred by the admission, would be segregated in
such of the states as chose to offer hospitality”). Making the resettlement of refugees
wholly contingent upon the consents of State or Local Governments, as the veto
component of the proposed Order would have it, thus raises four-square the very
serious matter of federal pre-emption under the Constitution. It is hard to see how
the Order, if implemented, would not subvert the delicate federal-state structuring
contemplated by the Refugee Act.

But there is more: Plaintiffs have raised several valid concerns under the

 

Administrative Procedure Act, 5 U.S.C. § 551 et seq., which, even if not applicable

to the President, do apply to Defendants Pompeo, Azar and Wolf. Most

23
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 24 of 31

fundamentally, of course, the Order appears to be “unlawful”, 5 U.S.C. § 706(2); it
may also fairly be characterized as “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law”, id. at 2(A), among other things because it
“entirely fails to consider an important aspect of the problem”, Motor Vehicle Mfrs.
Ass’n of U.S. v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43 (1983). For instance,
one matter glaringly omitted is the effect of the Order on the reliance interests of the
Resettlement Agencies, and State and Local Governments, engendered by previous
policy. See Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016).

The Court finds that Plaintiffs have preliminarily demonstrated that, as of the
date of the promulgation of the Funding Notice,'’ Defendants Pompeo, Azar, and

Wolf failed to adequately consider a number of critical factors in promulgating the

 

*8 Defendants argue that there has been no final agency decision regarding the Order, which they say will not occur
until the grant period beginning June 1, 2020. See ECF No. 54, p. 14. They cite Bennett v. Spear, 520 U.S. 154, 177-
78 (1997), which establishes two elements for there to be finality: (1) The action must be outcome-determinative,
not merely tentative or interlocutory in nature and (2) rights and obligations must have been determined, from
which legal consequences will flow. Continuing, Defendants say, a “mere request for funding applications... does
not satisfy [these] criteria”. ECF No. 54, p. 18. Plaintiffs accept Bennett as controlling. See ECF No. 60, p. 14. But
the Court agrees with Plaintiffs that they have in fact demonstrated the finality of the Order and Funding Notice.
Applying a pragmatic rather than a formulaic analysis, see U.S. Army of Eng’rs. v. Hawkes Co., 136 S. Ct. 1807, 1815
(2016), Plaintiffs point out that the Order and Funding Notice are most definitely outcome-determinative because
they determine eligibility for funding in certain jurisdictions in the first place. ECF No. 60, p. 15. Rights and
consequences clearly flow from both the Order and Funding Notice for the same reason. Absent consents, there is
no eligibility for a grant to provide resettlement services in a non-consenting State or locality.

24
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 25 of 31

Notice:'!? For example: (1) precisely why should the prior statutory policy of
consultation involving Resettlement Agencies should be modified; (2) how would
the matter of “secondary migration”, see 8 U.S.C. § 1522(a)(2)(C)(iii)(IV), be
handled, i.e. what would happen if a refugee admitted to one jurisdiction were to re-
migrate to a nonconsenting State or locality, especially if the refugee had family or
other ties there; (3) to what extent might State and Local Governments’ decisions to
exclude refugees be based on bias or other prohibited discriminatory
considerations,”” particularly if the State or Local Government declines to give any
reason for not consenting — which the Order permits them to do; (4) how could the
Resettlement Agencies be expected to deal with the complexity of identifying and

gaining the consent of multiple State and Local Governments, given their highly

 

** Defendants, in their Opposition Brief, rely heavily on a declaration from Andrew M. Veprek, Deputy Assistant
Secretary of State in the Bureau of Population, Refuges, and Migration (PRM) of the Department of State, who
oversees the Department's functions in the U.S. Refugee Admissions Program (RAP) under the Refugee Act of
1980. Plaintiffs have moved to strike the declaration as being post-hoc rationalizations as to why and how
Executive Order 13888 came into being. See, e.g., Camp v. Pitts, 411 U.S. 138, 142 (1973) (per curiam) (“In applying
[the APA’s arbitrary and capricious standard], the focal point for judicial review should be the administrative
record already in existence, not some new record made initially in the reviewing court.”). That said, much of the
affidavit, as Plaintiffs concede, is merely explanatory and unobjectionable. Plaintiffs’ objection, as clarified by their
counsel at oral argument, is that, whether or not they were entitled to prior notice and an opportunity to
comment (on either the Order or Funding Notice), the record leading up to the promulgation of the Order and
Funding Notice is bare. See Transcript of Oral Argument at 7 (Jan. 8, 2020) (Civ. No. PJM-19-3346). Yet, Plaintiffs
submit, Defendants do not contend there was no record at the time of promulgation; they deem it irrelevant and
simply decline to disclose it. /d. Apart from what in fact do appear to be post-hoc rationalizations, the Court sees
nothing in the affidavit that runs counter to the Government’s apparently unilateral, unexplained, and unalterable
decision that, unless State or Local Governments consent in writing by a date certain — for any reason or no reason
— there will be no resettlement of refugees in that State or local community. With these observations in mind,
Plaintiffs’ Motion to Strike, ECF No. 56, is DENIED.

*° See 8 U.S.C. 1522(a)(5) (“Assistance and services funded under this section shall be provided to refugees without
regard to race, religion, nationality, sex, or political opinion”); see also Exodus Refugee Immigration, Inc., 838 F.3d
at 904-05 (holding that then Indiana Governor Pence’s attempt to prevent resettlement of Syrian refugees based
on “security concerns” amounted to discrimination based on nationality).

25
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 26 of 31

diverse nature; (For example, does the “State” mean the Governor of the State or a
State regulatory agency or both?; Does the “Local Government” mean the County —
the county executive or the county commissioners or both? And why a County?
What about States that have geographic regions called counties, but no real county
governments?; It is not entirely clear if any cities could be considered a “Local
Government” under the Order. But if so, who would speak for the city — the city
council, the mayor, or some other entity or person? Add to this the reasonable
prospect of collateral litigation, even public referenda, challenging who has authority
under the Order to decide whether consent should be given or withheld by a State or
Local Government and whether the refusal to consent by an unwelcoming State will
prevent resettlement of refugees in a willing county or city within that State);?! (5)
what account was taken or should have been taken with respect to the reliance of
Resettlement Agencies on the previous policy of resettlement over many years,
including their well-developed relationships with local organizations, as well as their
establishment and maintenance of local resettlement sites and their undertakings
with local suppliers and vendors; (6) what consideration was given to foster families

that have undergone extensive preparations to take in refugee children in accordance

 

*? Defendants concede that the Governor of a State, appealing to some constituents, could block resettlement ina
city that in fact declares itself wholly disposed to welcome the refugees. The reverse situation is also problematic.
As the States argue in their amicus brief, see ECF No. 36, p. 10, if a State consents to resettlement, but a county (or
city) objects, allowing the localities to veto resettlement in their jurisdictions would appear to interfere with the
sovereign prerogative of the State to set statewide policy.

26
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 27 of 31

with the Unaccompanied Refugee Minors (URM) Program, see 8 U.S.C. §
1522(d)(2); and (7) what will be the effect of the Order on investments, including
infrastructure improvements, that some States and local communities have made
over the years in reliance on the presence of refugees, if they are no longer permitted
to resettle in those jurisdictions?

At a minimum, the Court is persuaded that, on the merits, Plaintiffs will be
able to demonstrate, at least as to the cabinet secretaries, that in one or more respects,
the Order’s grant of veto power is arbitrary and capricious, see 5 U.S.C. § 706(2)(A),
as well as inherently susceptible to hidden bias.

Over all, then, Plaintiffs have demonstrated to the Court’s satisfaction, based
on statutory text and structure, purpose, legislative history, judicial holdings,
executive practice, the existence of a serious constitutional concern over federal pre-
emption, and numerous arbitrary and capricious administrative deficiencies, that, on
the merits, they are clearly likely to succeed in showing, that, by giving States and
Local Governments veto power over the resettlement of refugees within their
borders, the Order is unlawful.

B. Irreparability of Harm
Plaintiffs submit they have also shown that they will be irreparably harmed

(indeed they say they are already irreparably harmed) if the Order and Funding

27
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 28 of 31

Notice continue in effect and if refugee resettlement becomes conditioned upon
obtaining written consents from State and Local Governments. The Court agrees.
By January 21, 2020, just 13 days following briefing and oral argument on the
Motion for Preliminary Injunction, Plaintiffs must complete their submissions of
proposals to cover their imminent operations. Until then, indeed during the run-up
since the Order was promulgated at the end of September 2019, in addition to having
to puzzle through the exact reach of the Order and Funding Notice, Plaintiffs suggest
they have been and will continue to be in a “frenzy” to obtain written consents from
State and Local Governments in order to be in compliance. ECF No. 18, p.7. This
can hardly be disputed. Plaintiffs will continue to be in a scramble, required to spend
excessive hours in manpower and resources trying to obtain the required written
consents. As a result, they will continue to be diverted from their main purpose and
mission. The hours and resources they have been and will be required to expend will
not only be irretrievable; they represent efforts and expense that could much more
appropriately be used to provide the multiple services that Plaintiffs traditionally
provide for refugees. With the Order, moreover, Plaintiffs will almost certainly need
to reduce the number of their personnel and continue to close down operations in the
non-consenting States and locales. These are immediate tangible concerns of
material dimension. The almost inevitable loss of good will and harm to reputation,

at least in non-consenting States and localities, will compound Plaintiffs’ injuries.

28
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 29 of 31

See, e.g., Fed. Leasing Inc. v. Underwriters at Lloyd’s, 650 F.2d 495, 500 (4 Cir.
1981) (irreparable harm established where a plaintiff “seeks to preserve its existence
and its business” and where a defendant’s ongoing acts endanger “the good will built
by a heretofore successful enterprise’”).”?

Monetary damages cannot fairly compensate for most, if not all, of the highly
likely consequences just described. The Court finds more than enough substance in
Plaintiffs’ overall parade of horribles to demonstrate that, as of this very moment,
they will be irreparably harmed if a preliminary injunction does not issue.”

C&D. Balance of Equities and the Public Interest

Since the Government is a party to the suit, the balance of equities and the
public interest may be considered in tandem. See, e.g., Nken v. Holder, 556 U.S. 418,
435 (2009). Plaintiffs urge the importance of maintaining for the present the long-
standing, carefully crafted humane program that places refugees in communities
where they can thrive — informed, to be sure, by at least some input from the

Resettlement Agencies themselves and the States and local communities as to where

 

*? Plaintiffs also raise a not implausible concern over whether their solicitation of written consents from State and
Local Governments might constitute lobbying activities affecting their status or tax-exempt 501(c)(3) status. See
Treas. Reg. § 1.501(c)(3)-1(c)(3)(ii). While Defendants suggest that this is an unfounded fear, the Court finds it
unnecessary to consider the merits of this argument.

* Defendants suggest that “[t]he requirement to seek State and local consents harms Plaintiffs only insofar as it
puts Plaintiffs to a choice: obtain the consents or forego receiving grant funding”. ECF No. 54, p. 31. This is a
Hobson’s choice. It implies that the Resettlement Agencies have freedom to decide, but in fact the only options the
Order and Funding Notice offer are obtaining the consents or taking nothing. But, as Plaintiffs point out, by
foregoing grant funding in a given jurisdiction they would essentially be out of the business of resettling refugees
in the jurisdiction altogether, a core part of their mission. See ECF No. 60, p. 20. And even if private funding were

available, Plaintiffs could, presumably, still not go into those States or localities that refuse to consent to
resettlement.

29
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 30 of 31

the refugees will actually go. On the other hand, if the Order is implemented, apart
from the considerable dislocations Plaintiffs will suffer, many refugees may find
themselves at least in limbo, denied services congressionally intended to help them
effectively integrate into new homes.

The Court finds no countervailing equity considerations favoring Defendants’
desire that the Order be implemented without delay, other than to finally cede to
some States and Local Governments a power that for several years they have
attempted to secure but have been squarely blocked from securing by legislation and
litigation: To keep unwanted refugees out of their communities. There is no
imminent harm to the Government if it is simply required to keep on doing what it
has been doing for decades. The balance of equities for preliminary injunction
purposes clearly favors Plaintiffs.

As for the public interest, there is without a doubt public interest in keeping
“the President from slipping the boundaries of a statutory policy and acting based on
irrelevant policy preferences”. Driesen, supra, at 1045; see also Panama Ref. Co,
293 U.S. at 431-33, 446 (1935) (majority and dissenting opinions). There is also a
substantial public interest in having governmental agencies abide by federal laws
that govern their existence and operations. League of Women Voters of U.S. v.
Newby, 838 F.3d 1, 12 (D.C. Cir. 2016). By giving States and Local Governments

the power to veto where refugees may be resettled — in the face of clear statutory

30
Case 8:19-cv-03346-PJM Document 68 Filed 01/15/20 Page 31 of 31

text and structure, purpose, Congressional intent, executive practice, judicial
holdings, and Constitutional doctrine to the contrary — Order 13888 does not appear
to serve the overall public interest. Granting the preliminary injunctive relief
Plaintiffs seek does. Refugee resettlement activity should go forward as it developed
for the almost 40 years before Executive Order 13888 was announced.”
X. Conclusion

For the following reasons, Plaintiffs’ Motion for Preliminary Injunction with

respect to the Order and the Funding Notice will bb GRANTED.

A separate Order will issue.

January !S , 2020 (0 >
Klas

PKTER J. MESSITTE
UNITED ST S DISTRICT JUDGE

 

 

* Defendants ask, if the Court is inclined to issue a Preliminary Injunction, that it be limited to the three named
Plaintiffs. ECF No. 54, p. 36. Defense counsel, at oral argument, conceded that this would “create potential
difficulties” and could not describe how the distinction between the three Resettlement Agencies that are
Plaintiffs and the six which are not might work in practice. Transcript of Oral Argument at 105 (Jan. 8, 2020) (Civ.
No. PJM-19-3346). Presumably the three Plaintiff Resettlement Agencies could continue to exercise the right to
consult and meet with State and Local Governments that might otherwise not want to consent to the presence of
refugees, whereas the six non-plaintiff Resettlement Agencies would be completely cut off from engaging with

those same State and Local Governments. With impractical, unfair consequences such as this, Defendants’ request
falls of its own weight.

31
